Citation Nr: 9917237	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  93-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 RO rating decision that denied the 
veteran's claim of service connection for heart disease as 
secondary to PTSD.  This matter was previously before the 
Board in August 1995, November 1996, and March 1998 at which 
times it was remanded to the RO for clarification of 
representation and for additional development.  In regard to 
representation, it is noted that in August 1998 the veteran 
requested that his representative be changed from The 
American Legion to the Disabled American Veterans.  In 
response to this request, The American Legion withdrew as the 
veteran's representative and the RO sent the veteran an 
"Appointment of Veterans Service Organization As Claimant's 
Representative" form (VA Form 21-22) giving him the 
opportunity to designate a new representative in accordance 
with VA regulation.  See 38 C.F.R. § 20.602.  Although this 
form was sent to the veteran's last known address of record, 
there is no indication that it was ever completed and 
returned to the RO.  In view of the favorable decision that 
follows, the Board will enter its decision without further 
delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record establishes that the 
veteran's underlying coronary artery disease was aggravated 
by his service-connected PTSD resulting in a myocardial 
infarction and coronary artery bypass graft. 


CONCLUSION OF LAW

The myocardial infarction and coronary artery bypass graft 
that the veteran had in March 1992 are proximately due to or 
the result of his service-connected PTSD.  38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not available for 
review and are presumed to have been destroyed in a fire at 
the National Personnel Records Center in St. Louis, Missouri, 
in 1973.

An April 1988 VA discharge summary shows that the veteran had 
been hospitalized for multiple colonic polyps and that a 
review of his systems was positive for chest pain.  It also 
shows that a thallium stress test in March 1988 was negative.

A July 1988 X-ray report of the veteran's chest shows that he 
was status post medial sternotomy with coronary artery bypass 
graft surgery.  An impression was given on this report of 
status post coronary artery bypass graft surgery.

The veteran's family history as noted on an August 1988 
hospital record for colon polyps shows a strong family 
history for myocardial infarctions, including a notation that 
the veteran's father and five brothers died from myocardial 
infarctions.  The record also notes that the veteran had been 
involved in a motor vehicle accident in "1964" resulting in 
a fracture dislocation of the right hip, underwent hip 
surgeries in 1971, 1975, 1980 and 1985, had a ruptured biceps 
tendon in the right arm in 1985, and underwent cystoscope, 
transurethral resection of the prostate, stone extraction by 
intravenous pyelogram in November 1987.

X-ray reports of the veteran's chest dated in July and August 
1989 show no evidence of acute intrathoracic disease.

In February 1991 the veteran reported to a VA medical 
facility complaining of anxiety ever since the Korean war 
which had worsened due to the Persian Gulf war.

The veteran was evaluated at a VA mental health clinic in 
March 1991 and was found to have severe PTSD with symptoms of 
crying spells, survivor guilt and nightmares.  He was put 
under the care of M.D.F., M.D., in March 1991, and began 
taking Prozac in April 1991.

In July 1991 the veteran filed a claim of service connection 
for PTSD.  

In a November 1991 rating decision, the RO granted service 
connection for PTSD and assigned a 70 percent rating.

VA hospital records show that the veteran was admitted to a 
VA medical facility in February 1992 due to a right femoral 
fracture.  These records also note the veteran's medical 
history of colonic polyps, PTSD which was stable and being 
followed at a VA outpatient clinic, and a total hip 
arthroplasty on the right times four.  Medications noted on 
admission were Prozac (20 mgs.) and Ciorazepam (1 mg.).  A 
chest X-ray taken in February 1992 showed no evidence of 
acute intrathoracic disease.

These hospital records also show that the veteran underwent 
an open reduction internal fixation of his hip on February 
28, 1992, and, while undergoing routine postoperative care, 
had a severe panic episode on March 3, 1992, with associated 
chest pain.  In this regard, it is noted on the VA discharge 
summary that "[i]t was felt that the panic attack was 
possibly precipitated by benzodiazepine withdrawal."  The 
summary also states that the veteran subsequently underwent 
emergent cardiac catheterization on March 4, 1992, and 
coronary artery bypass grafting on March 6, 1992.  His 
discharge medication included Prozac and Clonopin.

A chest X-ray taken in March 1992 revealed evidence of acute 
intrathoracic disease, while a later chest x-ray performed in 
March 1992 revealed no acute intrathoracic disease.  

In March 1992, while still in the hospital for his leg and 
heart conditions, the veteran filed an informal claim of 
service connection for a heart condition as secondary to his 
nervous condition.

An April 1992 VA consultation report from the cardiology 
department indicates that the veteran experienced a panic 
attack on March 3, 1992, secondary to "benz" withdrawal, 
and suffered an "inf/lat" myocardial infarction.

In a June 1992 rating decision, the RO denied the veteran's 
claim of service connection for heart disease as secondary to 
service-connected PTSD.

In July 1992 the RO received a letter from one of the 
physicians who treated the veteran during his hospitalization 
from February 1992 to April 1992.  In this letter the 
physician stated that the veteran had had a myocardial 
infarction on March 3, 1992, and had required urgent coronary 
artery bypass surgery.  She said that the veteran had been 
free of symptoms related to coronary artery disease prior to 
the hospitalization.  She also said that his myocardial 
infarction was felt to be precipitated by acute Valium 
withdrawal causing war-related flash backs and extreme 
anxiety.  She concluded by saying that she hoped that her 
clarification would assist the veteran in his appeal for 
disability relating his myocardial infarction to his PTSD.

In another letter received by the RO in July 1992, the 
veteran's treating physician, M.D.F., M.D., stated that the 
physicians who had treated the veteran for his fractured 
femur in the hospital in February 1992 inappropriately 
discontinued his prescribed psychiatric medications 
(clonazepam and fluoxetine).  He said that this resulted in 
the veteran having a recurrence of symptoms, including panic 
symptoms and PTSD flashback symptomatology, and that he 
suffered a myocardial infarction on March 3, 1992.  He said 
that it was likely that the myocardial infarction was 
precipitated by the recurrence of the veteran's panic and 
PTSD symptoms.  He also said that it was known that there was 
a strong sympathetic nervous system component to panic and 
PTSD and that this could have precipitated a myocardial 
infarction.

In a July 1992 rating decision, the RO continued the denial 
of the veteran's claim of service connection for a heart 
condition secondary to his service-connected PTSD.

In an October 1992 letter addressed to the veteran, a 
physician from the Department of Family Medicine at the 
Medical University of South Carolina informed him that "PTSD 
certainly produces stress and stress may cause heart trouble 
to be manifest, but underlying problems lead to the heart 
trouble itself (high cholesterol, cigarette smoking, high 
blood pressure, etc.)."  

On file is an October 1992 letter from a physician and 
professor of psychiatry and psychology at Duke University 
Medical Center who is also an associate professor of 
medicine.  In his letter, the physician noted that he was 
responding to a request from the veteran's treating 
physician, M.D.F., M.D., for an expert opinion on the 
possible relationship between the cessation of medication for 
the veteran's psychiatric conditions and the myocardial 
infarction that he suffered in 1992.  In establishing his 
credentials, the physician said that he had authored or co-
authored over 100 papers in refereed journals and books 
dealing mostly with the role of stress in cardiovascular 
disease.  He said that "it [was] now widely recognized that 
plaque rupture with ensuing thrombus formation [was] a very 
frequent precipitating event for myocardial infarction in 
persons with underlying coronary atherosclerosis," and that 
"based on evidence from case reports of persons suffering 
myocardial infarction during intense stress, as well as 
observations of clustering of myocardial infarctions in the 
morning hours, when sympathetic nervous system lability [was] 
greatest - the stress-induced surges of blood pressure and/or 
catecholamines constitute[d] a biologically plausible 
mechanism whereby acute stress can lead to plaque rupture and 
myocardial infarction."  

The physician further stated that in the veteran's case a 
worsening of PTSD and panic symptoms would certainly be 
expected to occur if effective medication like Prozac and 
clonazepam was discontinued abruptly.  He also stated that 
"if [the veteran's] myocardial infarction occurred during 
recrudescence of his PTSD and panic symptoms following acute 
withdrawal of Prozac and clonazepam during his 
hospitalization for a broken right femur...[he] would be quite 
firm in saying that, to a reasonable degree of medical 
certainly, it [was his] expert medical opinion that the 
cardiovascular hyperactivity known to occur in conjunction 
with PTSD symptoms contributed to a clinically significant 
degree to [the veteran's] myocardial infarction."  Attached 
to his letter were pamphlets published by the American Heart 
Association.

VA medical records show that the veteran suffered a 
recurrence of chest pain in December 1992 and January 1993 
and had two angioplasty procedures performed to native 
vessels.  

At a hearing at the RO in January 1993, the veteran testified 
that prior to his hospitalization in February 1992 he had 
never had a heart problem.  He said that he had undergone 
checks from nuclear to stress and nothing had ever been found 
to be wrong with his heart.  He said that approximately one 
week after the surgery for his leg he had a flashback related 
to the war and awoke with chest pain.  He said that he had 
complained about the pain to the nurses, but that they did 
not take him seriously.  He said that approximately five 
hours later he was seen by a doctor and was found to have had 
a heart attack.  He said that while he was hospitalized he 
had been taking Prozac and Diazepam for his PTSD symptoms, 
but that the doctors had stopped his medication.  He also 
said that he was unaware at that time that the doctors had 
given him Valium to which he was allergic.

It is noted on a February 1993 VA discharge summary that 
Valium causes severe agitation in the veteran.

In June 1993 the veteran was admitted to a private hospital 
because of a three day history of chest pain.  After a 
myocardial infarction had been ruled out, the veteran was 
transferred to a VA medical facility for further care.  He 
was given a discharge diagnosis of coronary artery disease 
and angina.

Numerous treatment records dated from 1993 to 1995 show that 
the veteran's coronary artery disease was stable and that his 
angina was well controlled.

On file is a June 1996 VA cardiovascular examination report 
in where the examiner relays the veteran's history of having 
been hospitalized in March 1992 for a fractured leg at which 
time he was been taken off of his benzodiazepine medications.  
The examiner further states that the veteran subsequently 
developed an episode of benzodiazepine withdrawal resulting 
in chest pain and anteroseptal myocardial infarction which 
necessitated aortocoronary bypass grafting.  After examining 
the veteran he gave an impression of status post myocardial 
infarction with subsequent bypass in 1992.  He opined that 
this appeared to be causally related to cessation of the 
benzodiazepine therapy and abrupt nature.  He also opined 
that the veteran most likely had his coronary artery disease 
present prior to this episode, but that "the benzodiazepine 
withdrawal syndrome did seem to contribute to the milieu 
favoring an acute coronary artery event."  

In an addendum report in June 1998, the VA examiner opined 
that the veteran had no evidence of clinical cardiac disease 
prior the event in the hospital in March 1992 when his 
benzodiazepine therapy had been withdrawn.  He said that the 
veteran did not know that he had heart disease and had not 
suffered chest pain or shortness of breath.  The examiner 
went on to say that the veteran's heart disease underwent 
aggravation to a severe nature due to the withdrawal of 
benzodiazepine therapy in that he suffered a large 
anteroseptal myocardial infarction.  He said that this 
required cardiac catheterization and coronary artery bypass 
graft and that the veteran had been left with chest pain on a 
chronic basis as well as chronic shortness of breath which 
was intermittently worse.  He further said that the veteran 
was a New York Heart Association class II of failure symptoms 
and a Canadian class II of chest pain symptoms and that none 
of the symptoms had been present prior to the 1992 
hospitalization.


II.  Legal Analysis

The veteran's claim of service connection for a heart 
condition secondary to his service-connected PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the veteran is found to have presented a 
claim which is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, the veteran's service medical 
records are unavailable and are presumed destroyed in a 1973 
fire at the NPRC.  Where service medical records are missing, 
VA's duty to assist the veteran, to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993); citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).

Service connection for a heart condition may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Certain chronic 
disabilities, such as cardiovascular-renal disease may also 
be service-connected if they become manifest to a degree of 
10 percent within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, a disability 
which is proximately due to, or results from, another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Further, when aggravation of a disease or 
injury for which service connection has not been granted, is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 439, 448 (1995).

It is unfortunate that the veteran's service medical records 
are not available for review.  However, with this being said, 
the veteran is not claiming that his heart problems began in 
service, but rather is claiming that they are a result of the 
withdrawal of his PTSD medication while hospitalized at a VA 
medical facility in February 1992 for a broken right femur.   

Initially, it should be noted that is not clear from the 
medical evidence when the veteran's coronary artery disease 
had its onset.  The earliest evidence of heart-related 
complaints can be found on an April 1988 VA discharge summary 
in which it is indicated that a review of the veteran's 
systems was positive for chest pain.  However, there is 
contradictory evidence, including the veteran's testimony, 
that he had no chest pain symptomatology prior to 1992.  
Similarly, while a July 1988 chest X-ray report shows that 
the veteran was status post coronary artery bypass graft 
surgery, there is no other reference in his medical records 
as to the performance of this type of surgery prior to 1992.  

Notwithstanding the uncertainty as to the precise date of 
onset of the veteran's heart disease, the weight of evidence 
establishes that it did preexist his 1992 hospitalization.  
Such uncontradicted medical evidence includes the fact that 
on March 4, 1992,  the day after the veteran experienced the 
panic attack with associated chest pain, studies revealed the 
presence of "severe" 2 vessel disease, a finding which 
clearly would not have developed overnight.  The VA 
physicians who reviewed the file also concluded that heart 
pathology was present before the myocardial infarction, 
albeit without clinical findings or symptoms.  In an October 
1992 letter a physician from the Department of Family 
Medicine at the Medical University of South Carolina stated 
that while PTSD certainly could produce stress, which in turn 
could cause heart trouble to be manifest, there are 
underlying problems such as high cholesterol, cigarette 
smoking, and high blood pressure that lead to the heart 
trouble itself.  Moreover, a professor of psychiatry, 
psychology and medicine from Duke University Medical Center 
stated that it was widely recognized that "plaque rupture 
with ensuing thrombus formation [was] a very frequent 
precipitating event for myocardial infarction in persons with 
underlying coronary atherosclerosis." (emphasis added).  
Furthermore, in specific regard to the veteran's claim, the 
VA examiner in 1996 stated that the veteran most likely had 
his coronary artery disease prior to the occurrence of the 
myocardial infarction in 1992, but that the withdrawal of his 
benzodiazepine therapy did seem to contribute to the "milieu 
favoring an acute coronary artery event."  He also said in 
an 1998 addendum opinion that "[t]he veteran's heart disease 
indeed underwent aggravation to a severe nature in that the 
[veteran] suffered a large anteroseptal myocardial 
infarction."

Just as the weight of evidence as noted above establishes 
that the veteran's coronary artery disease preexisted his 
hospitalization in 1992, so too does this evidence establish 
that the myocardial infarction in March 1992 was an 
aggravation of his coronary artery disease that was 
proximately due to or as a result of his PTSD.  Allen v. 
Brown, 439, 448 (1995).

More specifically, the evidence establishes that the 
withdrawal of the veteran's PTSD medication (benzodiazepine 
therapy) during his hospitalization in 1992 caused him to 
have a severe panic attack and PTSD-related flashbacks which 
precipitated a large anteroseptal myocardial infarction.  In 
this regard, the veteran testified in January 1993 that while 
hospitalized he had had what was either a flashback or 
nightmare of being in an artillery barrage and that he awoke 
from this flashback or nightmare with chest pain.  Hospital 
records indeed show that the veteran had had a severe panic 
attack episode associated with chest pain and that it was 
suspected that this had been precipitated by benzodiazepine 
withdrawal.  Such a suspicion has been confirmed by the VA 
physician who treated the veteran during his hospitalization 
as well as his treating VA physician for PTSD, both of whom 
opine that the veteran's myocardial infarction had been 
precipitated by the acute withdrawal of his psychiatric 
medication causing war-related flashbacks and anxiety.  The 
suspicion has further been confirmed by a physician and 
professor of psychiatry, psychology and medicine at the Duke 
University Medical Center who offered his expert medical 
opinion, with reasonable medical certainty, that the 
veteran's PTSD symptoms contributed to a clinically 
significant degree to his myocardial infarction.  
Furthermore, a VA examiner in 1996 opined that the veteran's 
heart disease underwent aggravation to a severe nature by way 
of a large anteroseptal myocardial infarction.  In short, the 
uncontroverted medical evidence of record unequivocally 
relates the veteran's myocardial infarction in March 1992 to 
the withdrawal of his PTSD medication at that time. 

As the weight of evidence establishes that the veteran's 
myocardial infarction and coronary artery bypass graft in 
1992 are aggravating consequences of his underlying coronary 
artery disease, and that such aggravation was proximately due 
to or the result of his service-connected PTSD, service 
connection for the myocardial infarction and coronary artery 
bypass graft is granted.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


ORDER

Entitlement to service connection for status post myocardial 
infarction and coronary artery bypass graft, secondary to 
service-connected PTSD, is granted.



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

